UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7296



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY ARNOLD YOUNG,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Elizabeth V. Hallanan,
Senior District Judge. (CR-88-112, CA-01-461)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Arnold Young appeals from the district court’s order

dismissing his 28 U.S.C.A. § 2255 (West Supp. 2001) motion for

failure to obtain authorization pursuant to 28 U.S.C.A. § 2244

(West 1994 & Supp. 2001).   We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.    Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. United States v. Young, Nos. CR-88-112;

CA-01-461 (S.D.W. Va. July 17, 2001). Additionally, we deny Young’s

motion for leave to proceed in forma pauperis and deny his motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2